UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2013, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INC (Exact name of registrant as specified in its charter) Nevada20-2559624 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large Accelerated Filer [X] Accelerated Filer [] Non-accelerated Filer (do not check if a smaller reporting company) [] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 31,331,814 common shares as of October 31, 2013. 1 Table of Contents ZAGG INC AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2013 and 2012 5 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2013 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended 7 September 30, 2013 and 2012 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 2 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $3,459 in 2013 and $2,974 in 2012 Inventories Prepaid expenses and other current assets Deferred income tax assets Total current assets Investment in HzO Property and equipment,net of accumulated depreciation at $5,233 in 2013 and $3,317 in 2012 Goodwill Intangible assets, net of accumulated amortization at $20,953 in 2013 and $13,790 in 2012 Deferred income tax assets Note receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable Sales returns liability Total current liabilities Revolving line of credit - Noncurrent portion of note payable Total liabilities Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 32,119 and 31,215 shares issued in 2013 and 2012, respectively 32 31 Additional paid-in capital Accumulated other comprehensive income 35 ) Note receivable collateralized by stock ) ) Treasury stock, 797 and 0 common shares in 2013 and 2012 respectively, at cost ) - Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except for per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Amortization of definite-lived intangibles Total operating expenses Income from operations Other expense: Interest expense ) Loss from equity method investment in HzO ) Other expense ) Total other expense ) Income before provision for income taxes Income tax provision ) Net income Earnings per share: Basic earnings per share $ Diluted earnings per share $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Net income $ Other comprehensive income (loss), net of tax: Foreign currency translation gain (loss) 92 ) Total other comprehensive income (loss) 92 ) Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands) (Unaudited) Additional Note Receivable Cumulative Total Common Stock Paid-in Collateralized Treasury Retained Translation Stockholders' Shares Amount Capital By Stock Stock Earnings Adjustment Equity Balances, December 31, 2012 $
